                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 29, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

MICHAEL ALLAN BITER,                        §
TDCJ #01012208,                             §
                                            §
        Petitioner,                         §
VS.                                         § CIVIL ACTION NO. 3:19-0283
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

                      MEMORANDUM OPINION AND ORDER

      Petitioner Michael Allan Biter is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 to challenge a prison disciplinary proceeding (Dkt.

1). After reviewing all of the pleadings under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court concludes that this case must

be dismissed for reasons set forth below.

I.    BACKGROUND

      Biter is currently imprisoned at TDCJ’s Terrell Unit. He is incarcerated based on

convictions for robbery (Case No. F-023280-TN) and aggravated robbery (Case No. F-

023287-TN) in Dallas County.          See Offender Information Search, available at

https://offender.tdcj.texas.gov/OffenderSearch/index.jsp (last visited Aug. 28, 2019). His

petition does not challenge his conviction or sentence. Rather, he seeks relief from a

disciplinary conviction at the Powledge Unit in disciplinary case number 20190101437

(Dkt. 1, at 5). Biter was punished by the loss of eight days of “good time” credits, a


1/6
reduction in custody status, and restrictions on contact visits, commissary, recreation, and

phone use (id.). He states that he is not eligible for release on mandatory supervision

(id.).    He also states that he appealed the conviction through TDCJ’s two-step

administrative grievance procedure (id. at 5-6). He seeks to overturn the disciplinary

conviction against him.

II.      PRISON DISCIPLINARY PROCEEDINGS

         Biter’s habeas claims pertain to a disciplinary case at the Powledge Unit, which is

in Anderson County in the Eastern District of Texas, Tyler Division. See 28 U.S.C.

§ 124(c)(1). This Court may hear Biter’s petition because, at the time he filed his

petition, he was incarcerated in Brazoria County, which is within the boundaries of the

Galveston Division of the Southern District of Texas. See 28 U.S.C. § 124(b)(1); 28

U.S.C. § 2241(d); Wadsworth v. Johnson, 235 F.3d 959, 961 (5th Cir. 2000).

         An inmate’s rights in the prison disciplinary setting are governed by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution. See

Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Prisoners charged with institutional rules

violations are entitled to rights under the Due Process Clause only when the disciplinary

action may result in a sanction that will infringe upon a constitutionally protected liberty

interest. See Sandin v. Conner, 515 U.S. 472 (1995); Toney v. Owens, 779 F.3d 330, 336

(5th Cir. 2015). A Texas prisoner cannot demonstrate a due process violation in the

prison disciplinary context without first satisfying the following criteria: (1) he must be

eligible for early release on the form of parole known as mandatory supervision; and (2)




2/6
the disciplinary conviction at issue must have resulted in a loss of previously earned good

time credit. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000).

       Biter cannot demonstrate a due process violation in this case because, as he admits

in his petition, he is ineligible for mandatory supervision (Dkt. 1, at 5). Biter was

convicted of aggravated robbery under Texas Penal Code § 29.03 and, as a matter of

Texas law, this conviction renders him ineligible.             See TEX. GOV’T CODE

§ 508.149(a)(12) (inmates serving a sentence for conviction under Texas Penal Code

§ 29.03 “may not be released to mandatory supervision”). This is fatal to his claims.

Only those Texas inmates who are eligible for early release on mandatory supervision

have a protected liberty interest in their previously earned good time credit. See Malchi,

211 F.3d at 957-58.

       Although Biter’s disciplinary conviction also resulted in a reduction of his

classification, which can have a potential impact on the prisoner’s ability to earn good

time credit, the Fifth Circuit has held that this consequence is too attenuated to be

protected by the Due Process Clause. See id. at 958; Luken v. Scott, 71 F.3d 192, 193

(5th Cir. 1995). Moreover, the Fifth Circuit has held that sanctions affecting an inmate’s

privileges, such as those for recreation or commissary, are “merely changes in the

conditions of [an inmate’s] confinement” and do not implicate due process concerns.

Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).

       Under these circumstances, Biter cannot demonstrate a due process violation and

his pending federal habeas corpus petition must be dismissed for failure to state a claim

upon which relief may be granted.


3/6
       To the extent Biter seeks to bring a claim regarding a false or retaliatory

disciplinary charge, the claim would properly be brought as a civil rights claim under 42

U.S.C. § 1983. See, e.g., Brown v. Taylor, 911 F.3d 235, 245 (5th Cir. 2018); Woods v.

Smith, 60 F.3d 1161 (5th Cir. 1995); Huff v. Thaler, 518 F. App’x 311 (5th Cir. 2013).

The Court declines to redesignate Biter’s potential retaliation claim as a civil rights case

because Biter would then be required to pay the $400 filing fee or, if granted leave to

proceed in forma pauperis, to pay the filing fee in installments. Moreover, under the

statute governing venue for civil rights claims, venue would be improper in this judicial

district because the events giving rise to a potential civil rights claim took place in

Anderson County in the Eastern District of Texas, Tyler Division. See 28 U.S.C.

§ 1391(b) (a civil action may be brought in a judicial district in which the defendants

reside or “a substantial part of the events or omissions giving rise to the claim

occurred”).1

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a



1
         Venue for a civil rights claim, such as a retaliation claim, is governed by a different
statute than venue for habeas petitions. Biter originally filed his habeas petition in the Eastern
District of Texas, Tyler Division, but his petition was transferred to this Court because, under the
statute governing habeas proceedings, the court in Tyler lacked jurisdiction over the petition.
See 28 U.S.C. § 2241(d) (a habeas petition may be filed in the district where the petitioner is in
custody or the district within which he was convicted); Wadsworth, 235 F.3d at 961. However,
a civil rights claim must be brought in the judicial district in which defendants reside or in which
a substantial part of the relevant events occurred. 28 U.S.C. § 1391(b).


4/6
district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.




5/6
IV.   CONCLUSION

      Based on the foregoing, the Court ORDERS as follows:

      1.     The federal habeas corpus petition filed by Michael Allen Biter is

             DISMISSED with prejudice.

      2.     A certificate of appealability is DENIED.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 29th day of August, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




6/6
